Citation Nr: 1045610	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-41 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1977 to September 
1985 and October 1990 to November 1990 with other periods of 
active duty for training and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the claim for service connection.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in December 2006 by the undersigned 
Veterans Law Judge.  A transcript is associated with the claims 
file.

In July 2007 and May 2009, the Board remanded this claim for 
additional development.  That development having been completed, 
the claim is now ready for appellate review.


FINDING OF FACT

There is no credible evidence that the Veteran was exposed to 
stressors during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) (2010).


	
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126 (West 
2002).  Under the VCAA, when VA receives a claim, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim; that VA will seeks to provide; and that 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (2010).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in March 2005 and October 2007.  The 
letters informed him of what evidence was required to 
substantiate his claim and of his and the VA's respective duties 
for obtaining evidence.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in March 2006, the RO provided 
the Veteran with notice as to what type of information and 
evidence was needed to establish a disability rating and the 
possible effective date of the benefits.  The RO successfully 
completed the notice requirements with respect to the issue on 
appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent medical records, as well 
as providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Appropriate 
efforts have been made to verify the claimed stressors.  The RO 
has obtained service treatment records, service personnel 
records, private treatment records, VA outpatient records, and a 
VA medical opinion and examination pertinent to the issue on 
appeal in October 2008.  It has also made extensive efforts to 
verify the Veteran's service in Saudi Arabia.  Therefore, the 
available evidence 


and records necessary to make an adequate determination in this 
case have been obtained.  Neither the Veteran nor his 
representative has identified any additional existing evidence 
that has not been obtained or is necessary for a fair 
adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002).

II.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In addition, the Board notes that VA has recently amended its 
adjudication regulations governing service connection for 
posttraumatic stress disorder by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule adds 
the following exception to the general requirements for stressor 
verification set forth in 38 C.F.R. 


§ 3.304(f)(3): if a stressor claimed by a Veteran is related to 
the Veteran's fear of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded  
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010, but have not been decided by the Board as 
of July 13, 2010.  As such, they are applicable to this case 
based on the date of the claim.  However, the Board has 
determined that the Veteran's claimed stressor is not consistent 
with the places, types, and circumstances of the Veteran's 
service and therefore, the new regulations are not applicable.

The Veteran is seeking service connection for PTSD and has 
provided descriptions of several in-service stressors.  
Specifically, he asserts he served in Saudi Arabia and the 
Persian Gulf, where his duties involved recovering bodies from 
minefields in 1990 to 1991.  Additionally, during the December 
2006 BVA hearing, the 


Veteran testified that he witnessed the death of another soldier 
that was blown up on the minefield in the Persian Gulf.  The 
Veteran contends that he received burns before being deployed to 
the Persian Gulf, and as a result of the burns, he was sent home 
approximately 25 to 28 days later after arriving in the Persian 
Gulf.  See December 2006 BVA Hearing Transcript.  

During the time the Veteran asserts the stressors occurred, the 
Veteran's DD-214 lists his specialty as a combat engineer.  The 
Veteran received numerous awards, including an overseas service 
ribbon with number 2, for his two trips to Germany in June 1972 
to February 1980 and June 1981 to September 1982.  The Veteran's 
personnel records and his DD-214 do not indicate that he served 
overseas in the Persian Gulf.  The Veteran asserts that the dates 
on his DD-214 are incorrect.  A request for service verification 
was sent in July 2003 that verified his active service dates were 
February 1977 to September 1985 and October 1990 to November 
1990.  

According to personnel records, during 1990 to 1991, the Veteran 
was assigned to Company D, 299th Engineer Battalion, United 
States Army Reserves, in Pine Bluff, Arkansas.  The Veteran's DD-
214 shows he was ordered to active duty in support of Operation 
Desert Shield/Desert Storm, but does not indicate he served 
overseas.

A request for stressor verification was sent to the Joint 
Services Records Research Center (JSRRC).  They were not able to 
verify that Company D, 299th Engineer Battalion was deployed to 
Southwest Asia during Operation Desert Shield/Storm.  Further 
research revealed that the 299th Engineer Battalion, excluding 
Company D, was in direct support of the 197th Infantry Brigade, 
in Southwest Asia.  In addition, research of the 197th Infantry 
Brigade verified that the 299th Engineer Battalion, excluding 
Company D, was in direct support of the brigade and that at the 
end of the ground war the units were responsible for policing the 
battlefield; however, recovery missions for deceased bodies could 
not be verified.  The Veteran's DD-214 and other personnel 
records indicate the Veteran was also assigned to Company C, 


489th Engineer Battalion during the time in question.  JSRRC was 
unable to verify that this company was deployed to Southwest Asia 
during Operation Desert Shield/Storm.

When the evidence does not establish that a Veteran is a combat 
Veteran, his or her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  Rather, 
the alleged service stressors must be established by official 
service record or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran was afforded a VA examination in October 2008.  
During this examination, the Veteran was diagnosed with PTSD 
based on his description of the unverified stressors.  Similarly, 
private treatment records indicate diagnosis and treatment of 
PTSD based on the unverified stressors.  

Significantly, however, the Veteran's exposure to stressor 
incidents has never been verified.  Additionally, it has not been 
verified that the Veteran had an assignment overseas, and his DD-
214's do not indicate that he had any foreign service, other than 
in Germany in the 1970's and 1980's.

The Veteran asserts his stressors occurred overseas during 
Operation Desert Shield/Storm.  Verification requires 
confirmation that the Veteran was assigned to a unit that served 
overseas.  Verification efforts reflect that the Veteran's unit 
did not serve overseas during Operation Desert Shield/Storm.  

The Veteran also testified during the BVA hearing in December 
2006 that he was returned from duty overseas due to burns he 
received while on reserve duty.  Personnel and service treatment 
records establish a timeline for this Veteran's period of duty, 
in which he asserts he was burned; went overseas; and returned 
stateside.  Records from Jefferson Regional Medical Center in 
August 1990 confirm the Veteran did receive serious burns to the 
arms and face which were described as flash burns received while 
burning trash with gasoline.  

An Order dated October 9, 1990, states that the Veteran's reserve 
unit in Arkansas was ordered to active duty in support of 
Operation Desert Shield, with mobilization station of Ft. Sill, 
Oklahoma, effective October 14, 1990.  Service treatment records 
from October 17, 1990 show that the Veteran was seen for a 
checkup of second and third degree burns on his arms and face 
that had occurred a month prior.  The area was described as well 
healed but he was instructed by a civilian doctor to avoid sun 
exposure for several weeks.  A dermatology evaluation was 
requested for "clearance (unit mobilized for Desert Shield)."  
A personnel record, dated October 31, 1990, shows that the 
Veteran was released from active duty by order of Reynolds Army 
Medical Hospital, Ft. Sill, Oklahoma, because of burns which 
prohibited exposure to the sun for long periods of time.  That 
record indicates the Veteran was in Company D, 299th Engineer 
Battalion.  As stated previously, JSRRC research indicates 
Company D, 299th Engineer Battalion did not serve overseas.  
Finally, an Order from November 28, 1990 shows that the Veteran 
was released from Company D, 2999th Engineer Battalion, located 
in Pine Bluff, Arkansas and reassigned to Company C, 489th 
Engineer Battalion, North Little Rock, Arkansas effective 
November 1990.  It was additionally reported that the Veteran was 
medically disqualified.  There is no verifiable evidence that 
demonstrates the Veteran was overseas in the Persian Gulf between 
1990 and 1991.

During the October 2008 VA examination, the examiner stated that 
the Veteran spent most of his time talking about when he was 
stationed in Germany and was exposed to extreme temperatures that 
caused him to have frostbite on his feet, which has led to 
continual foot problems during and after service.  The Veteran 
reported that he sought treatment for this problem during 
service, but did not and has not asserted that this event was a 
stressor.  However, even if this was considered a stressor, there 
is no further corroboration by service treatment records that the 
Veteran did suffer from frostbite.  Service treatment records 
indicate the Veteran did seek treatment for his feet during the 
1980's, but the Veteran was continuously diagnosed with tinea 
pedis, and no mention of cold injury was ever noted until a VA 


examination in November 2003, which was based purely on the 
Veteran's unsubstantiated account.  A claim for cold injury was 
denied by a January 2004 rating decision.  Therefore, even if the 
incident in Germany were to be considered as a stressor, it is 
uncorroborated.

The Court has recently amended the manner in which psychiatric 
disorder claims are analyzed.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (finding a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of his 
mental illness).  Medical evidence indicates the Veteran has also 
been diagnosed with major depressive disorder.  See February 2006 
VA examination.  However, a claim for service connection for 
depression has already been denied in a September 2006 rating 
decision.

Finally, the Board finds Veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss current pain and other experienced symptoms.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds the 
Veteran's testimony and statement are not credible.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  There are no 
personnel records, treatment records, or unit histories available 
that document that the Veteran served in the Persian Gulf and 
experienced his reported stressors.  In fact, records indicate 
that while the Veteran's unit may have been mobilized in support 
for Desert Storm/Shield, he was medically disqualified due to the 
burns he sustained and never left the United States.  The Board 
finds that the conflict between the facts shown in the evidence 
of record and the statements submitted by the Veteran to support 
the claim establishes that the Veteran's statements regarding his 
service in Saudi Arabia and his stressors are not credible.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony can be rejected only if found to be mistaken or 
otherwise deemed not credible).  The Veteran's statements have 
been clearly rebutted by the evidence showing he was not in Saudi 
Arabia, that he was medically unqualified for such service at 
that time due to his sun exposure limitations, and that the 
companies he was assigned to were excluded from deployment to 
Southwest Asia.  

In summary, the evidence shows that the Veteran currently is 
diagnosed and is being treated for PTSD.  However, the 
preponderance of the evidence shows that the Veteran was not 
exposed to an in-service stressor.  Accordingly, the Board 
concludes that PTSD was not incurred in or aggravated by service.


ORDER

Service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


